Cassoday, J.
It is claimed that there is not a seimMlla of evidence that the plaintiff was hired by the defendants for one year or for any definite period of time. The evidence on the part of the defendants is to the effect that they were to pay the plaintiff at the rate of $1,000 a year and expenses, provided that on his first trip he should sell goods at the rate named, which he failed to do. There is evidence, however, to the effect that the plaintiff had previously received $1,200 a year from another party; that the defendants declined to pay that amount; that finally one of them stated that the plaintiff “ would receive $1,000 the first year.” The plaintiff testified: “ It was said on that day that I was to receive $1,000 per year, the first *439year anyway. . . . Then they offered me $1,000 the first year anyhow. ... I was to have $1,000 a year.” He also denies that such agreement was subject to any condition as to the amount of his sales, or his services being satisfactory to the defendants, or otherwise. If the contract was for an entire year and without conditions, then there ■can be no question but that the defendants were liable for the breach of it. We must hold that there is evidence sufficient to support the verdict. Such was the ruling of the trial court, and there is no assignment of error by reason of anything contained in the charge.
By the Court.— The judgment of the circuit court is affirmed.